Exhibit 99.1 GREAT PANTHER SILVER LIMITED (the “Company”) REPORT OF VOTING RESULTS This report is filed pursuant to Section 11.3 of National Instrument 51-102 – Continuous Disclosure Obligations,and relates to the results of voting at the Annual General and Special Meeting of the shareholders of the Company held on June 26, 2014. Total Shares represented at the meeting: 74,242,703 (53.42%) Total Issued and Outstanding Shares as at Record Date: MATTERS VOTED UPON VOTING RESULTS 1. Number of Directors For Against Setting the number of directors at six 71,794,902 (97.20%) 2,067,027 (2.80%) The number of directors was set at six. 2. Election of Directors For Withheld The election of the following nominees as directors of the Company for the ensuing year or until their successors are appointed: Robert A. Archer 29,729,278 (98.50%) 454,075 (1.50%) R.W. (Bob) Garnett 29,679,479 (98.33%) 503,874 (1.67%) Kenneth W. Major 29,688,235 (98.36%) 495,118 (1.64 %) John Jennings 29,627,097 (98.16%) 556,256 (1.84 %) W.J. (James) Mullin 29,584,177 (98.01%) 599,176 (1.99%) Jeffrey R. Mason 29,589,732 (98.03%) 593,621 (1.97%) Each of the six nominees proposed by management was elected as a director of the Company. 3. Appointment of Auditors For Withheld The appointment of KPMG LLP, Chartered Accountants, as Auditors of the Company and authorizing the directors to fix their remuneration. 71,919,100 (96.87%) 2,323,342 (3.13%) KPMG LLP, Chartered Accountants, was appointed as auditors of the Company and the directors were authorized to fix their remuneration. 4. Restricted Share Unit and Deferred Share Unit Plan For Against Approval of Restricted Share Unit and Deferred Share Unit Plan 10,422,690 (34.53%) 19,760,663 (65.47%) The Restricted Share Unit and Deferred Share Unit Plan was not approved. DATED this 27th day of June, 2014. GREAT PANTHER SILVER LIMITED By:“Jim Zadra” Jim Zadra Chief Financial Officer & Corporate Secretary
